Citation Nr: 0922139	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-02 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disability manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1983 to February 
1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The service treatment records reflect that the Veteran 
complained of chest pains for 18 months.  In addition, in 
statements the Veteran reports a continuity of symptomatology 
since service, which is supported by competent lay 
statements, including one by an employer.  

Private treatment records from November 2001 to February 2005 
note left side chest pain in February 2005.  The EKG showed 
left atrial enlargement.  However, no diagnosis was 
established.  The Board thus finds that a VA examination is 
necessary to determine whether it is at least as likely as 
not that the Veteran's has a disability, such as a 
cardiovascular condition, that is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination.  The examiner should 
review the claims folder and note that 
review in the examination report.  
Specifically, the examiner should 
provide a diagnosis associated with the 
Veteran's complaints of chest pain, if 
any.  The examiner must acknowledge and 
discuss the service treatment records 
showing an 18-history of chest pain and 
the lay evidence indicating a 
continuity of symptoms since service, 
and thereafter opine as to whether it 
is at least as likely as not that any 
disability manifested by chest pain is 
related to or had its onset in service.  
In doing so, the examiner must 
specifically rule in or exclude a 
diagnosis of cardiovascular and 
gastrointestinal disability.  All 
findings and conclusions should be set 
forth in a legible report.

2.  Then readjudicate the claim on 
appeal.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

